Citation Nr: 0937705	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-10 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In that decision, the RO denied the 
Veteran's claim for a TDIU.  

In October 2007, the Board remanded the claim for additional 
development.  After the case was returned to the Board, the 
Board denied the claim in July 2008.  The Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).

In May 2009, counsel for the Veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
July 2008 Board decision. By Order dated May 2009, the Court 
granted the Joint Motion, vacating the Board's July 2008 
decision and remanding this matter to the Board for further 
proceedings consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran has the following service-connected disabilities: 
degenerative changes of the lumbar spine, evaluated at 20 
percent; soft tissue injury of the right hip, evaluated at 10 
percent from June 1998; soft tissue injury of the left hip, 
evaluated at 10 percent; residuals of a right fractured pubic 
ramus, evaluated at 10 percent; an acquired psychiatric 
condition to include mild depressive disorder associated with 
degenerative changes of the lumbar spine, evaluated at 10 
percent; and right leg discrepancy associated with residuals 
of the right fractured pubic ramus, evaluated as 
noncompensable. The Veteran's combined disability rating is 
50 percent.

While the Veteran does not meet the above criteria for a 
TDIU, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In its October 2007 remand, the Board instructed the RO to 
afford the Veteran a VA examination to determine whether his 
service-connected disabilities preclude gainful employment 
and, if so, to refer the claim for a TDIU to VA's Director of 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 4.16(b).  

An examination was scheduled for December 2007, but it was 
rescheduled for March 2008 at the Veteran's request.  Notice 
of the examination was sent to the Veteran's then latest 
address of record.  He failed to report for the examination 
and has did not provide good cause for his failure in this 
regard.  Under 38 C.F.R. § 3.655(b) (2009), when a claimant 
fails to report for a necessary examination that was 
scheduled in conjunction with a claim for increase, the claim 
will be denied.  A claim for a TDIU is a claim for increase.  
See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).

However, the Board addressed the merits of the claim for a 
TDIU in its July 2008 decision, and denied the claim.  The 
parties to the Joint Motion noted that the Veteran had 
requested a Board hearing (although there was some ambiguity 
in his request), and that the Board erred in not providing 
him with such a hearing, requiring that the Board's decision 
be vacated and remanded.  In addition, the parties to the 
Joint Motion found that the Board had failed to fulfill its 
duty to assist by not attempting to obtain treatment records 
from a private chiropractor, Dr. Clark.

In September 2009 correspondence, the Veteran's attorney 
indicated that the Veteran did not wish to have a Board 
hearing, and that the Veteran would himself obtain any 
treatment records from Dr. Clark and provide them to VA if 
relevant.  These records have not been received.

The Veteran's attorney also submitted an undated statement 
received in September 2009, from Dr. Clark noting that he had 
treated the Veteran for his service-connected disabilities 
for ten years, and that the Veteran was unemployable.  Dr. 
Clark explained that the Veteran was always in pain and 
frequently not functionally mobile, and that he takes 
numerous medications for his disabilities.  The absence of 
Dr. Clark's treatment records makes it difficult to assess 
the opinion.  However, the opinion as well as a statement 
contained in a June 2007 VA outpatient treatment record (that 
appears to report the Veteran's complaints of being unable to 
work), do raise the question of entitlement to TDIU under 
38 C.F.R. § 4.16(b).

Where the evidence suggests that a Veteran may be 
unemployable due to service connected conditions that do not 
meet the percentage requirements, the Board is required to 
remand the claim for referral to the appropriate first line 
authority for consideration of entitlement to TDIU under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  The Veteran's attorney requested such referral in 
his September 2009 letter and, for the reasons stated above, 
the Board will grant this request. 

Notwithstanding the Veteran's failure without explanation to 
report for a previously scheduled examination, such an 
examination is needed to obtain an opinion that is a product 
of consideration of the entire history, including the 
Veteran's education and occupational experience, and that is 
supported by a rationale.  The Court has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).

Dr. Clark's statement makes reference to VA treatment.  The 
record contains no VA treatment records for the period since 
June 2007.  VA has an obligation to obtain subsequent 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records for the period since June 26, 
2007.

2.  Ask the Veteran to submit a release 
to obtain all records of treatment by Dr. 
Clark.  If a completed release is 
submitted, obtain the treatment records.

3.  Afford the Veteran a VA examination 
to assess the impact of his service 
connected disabilities on his ability to 
obtain and maintain gainful employment.  
The examiner should review the claims 
folders and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the service connected 
disabilities would prevent the Veteran 
from obtaining or maintaining gainful 
employment consistent with his education 
and occupational experience.

The examiner should provide a rationale 
for this opinion.  In formulating this 
opinion, the examiner should consider the 
opinions of Dr. Clark and that reported 
in the June 2007 VA outpatient treatment 
record.  

The Veteran is advised that this 
examination is necessary to decide his 
claim and that a failure without good 
cause to report for this examination 
could result in the denial of the claim.  

4.  Refer the Veteran's claim for TDIU to 
VA's Director of Compensation and Pension 
Service in accordance with 38 C.F.R. § 
4.16(b) for consideration of entitlement 
on an extra-schedular basis.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



